DETAILED ACTION

1.	Claims 1-15 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

5.	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is 

13. A method of generating a waveform, comprising: 
for each sample number n and a reference sample number r, 
using an L-bit floating point unit (FPU) to compute an L-bit phase as an offset from an L-bit reference phase by a phase kernel indexed by the reference 5sample number r; 
using the an L-bit FPU to compute an L-bit value for a waveform that repeats in 27 as a function of the L-bit phase for the current sample number n; 
incrementing the sample number n and the reference sample number r; 
if the reference sample number r does not meet a threshold, returning 10control to the L-bit FPU to compute the L-bit phase for the next sample number n; and 
if the threshold is met, using an M-bit FPU, where M > L, to compute an M-bit reference phase as a modulus of 2π of the phase kernel indexed by the sample number n, converting the M-bit reference phase to L-bits to update the L-bit reference phase and resetting the reference sample number r, and returning control to 15the L-bit FPU to compute the L-bit phase for the next sample number n.

6.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and mental processes.

Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “an L-bit floating point unit (FPU)” is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claims 1 and 7 are rejected for similar reasons as presented above with reference to claim 1. Therefore, the claims is directed to the same abstract idea without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Claim 7 is directed to an apparatus. The apparatus comprises various “units,” i.e., floating point unit, double precision unit etc. However, the claimed units may be interpreted as software units only and the claim does not further recited any other hardware components. The specification is silent as to the units being hardware units. 

7.	Dependent claims 2-6, 8-12, and 14-15 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. 


Allowable Subject Matter
8.	Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

	

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. 5,068,819 – Related to floating point arithmetic computations in a data processing system and more specifically to a floating point apparatus that concurrently provides input/output operations during floating point computations.

	US Pub. 2013/0007078 – Related to compression of data represented in a floating-point format for efficient storage and transfer in a computing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.